Citation Nr: 0328379	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  95-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a lumbosacral injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1976 to December 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania, which denied a rating in excess of 40 percent 
for a low back disability, and denied service connection for 
impotency, claimed secondary to the low back disability.  In 
a VA Form 9 received in June 1995, the veteran withdrew his 
appeal as to the issue of service connection for impotency.  
In November 2000 he appeared for a Travel Board hearing 
before the undersigned.  This case was previously before the 
Board in April 2000 and February 2001, when it was remanded 
for further development.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA ), No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. §  5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Since this case is being remanded for additional development 
anyway, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  
This case has been pending about 10 years, and there has been 
ample time for submission of evidence.  However, the veteran 
has not received adequate notice per PVA, supra.  Otherwise, 
notice requirements appear to be in compliance with 
Quartuccio, supra, as the veteran has been advised of what is 
needed to establish his claim, of what the record shows, and 
of his and VA's responsibilities in claims development.  
Nevertheless, as the notice provided was not in the form of a 
formal VCAA letter, with citations, and as the case is being 
remanded anyway, further VCAA notice is advisable.

The Board also notes that the veteran himself has furnished a 
substantial amount of records pertaining to a workers 
compensation claim.  The RO has made at least five attempts 
to obtain additional evidence regarding said claim from the 
Department of Labor.  The Department of Labor has not 
responded to the RO's inquiries.  The Board is sympathetic to 
the RO's unsuccessful attempts to obtain additional records 
from the Department of Labor that may be pertinent to the 
veteran's VA benefits claim.  However, 38 U.S.C.A. 
§ 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) mandate that VA 
will end its efforts to obtain records from a federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA many conclude 
that no further efforts are required include those in which 
the Federal department or agency advises VA that the request 
records do not exist or the custodian does not have them.  
Id. (emphasis added).  

The nature of the disability at issue suggests that the 
veteran is receiving ongoing treatment.  Reports of private 
medical treatment and/or additional VA medical records may 
include information pertinent to his claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim for an 
increased rating for residuals of a 
lumbosacral injury.  He should be 
specifically notified of what he needs to 
establish entitlement to an increased 
rating for residuals of a lumbosacral 
injury (including under the newly revised 
criteria for intervertebral disc disease, 
see 38 C.F.R. § 4.71a, Code 5293 
(effective September 23, 2002) and the 
newly revised criteria for other diseases 
and injuries of the spine, see 38 C.F.R. 
§ 4.71a, Codes 5285 - 5295 (effective 
September 26, 2003)); of what the 
evidence shows; and of his and VA's 
respective responsibilities in evidence 
development, as well as that there is a 
year provided for response to VCAA 
notice.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
lumbar spine disability, and any related 
symptoms from January 1999 to the 
present, then obtain records of such 
treatment from all sources identified.  
Specifically, the RO should continue 
attempts to obtain records from the 
Department of Labor pertaining to the 
veteran's workers compensation claim 
until that agency provides said records 
or certifies that those records are 
unavailable.  Whether or not he responds, 
the RO should obtain any reports of VA 
treatment (not already of record) for a 
lumbar spine disability and any related 
symptoms.  If, and only if, recent 
treatment records reflect any significant 
increase in disability, the RO should 
arrange for another VA examination to 
determine the current severity of the low 
back disorder.  

3.  The RO should then readjudicate the 
claim in light of all evidence added to 
the record since their last previous 
review.  If it remains denied, the RO 
should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

